Citation Nr: 1537815	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing. 

2.  Entitlement to a special home adaptation grant.  

(The issue of entitlement to an effective date earlier than August 29, 2005, for the award of a total rating based on individual unemployability due to service-connected disability (TDIU) is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1986 to July 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a special home adaption grant and specially adapted housing.  In July 2010, the appellant disagreed with the RO's determination.  Following the issuance of a Statement of the Case in March 2011, the appellant perfected a timely appeal via his submission of a VA Form 9 in April 2011.  

In September 2014, the Board remanded these issues for the purpose of affording the appellant the opportunity to appear at a Board videoconference hearing, as he had requested.  

In April 2015, the appellant testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  At the hearing, the appellant provided testimony with respect to the issues of entitlement to a special home adaptation grant, specially adapted housing, as well as the issue of entitlement to an earlier effective date for the award of TDIU.  

As set forth above on the cover page of this decision, the appellant is represented in this appeal of the issues of entitlement to a special home adaptation grant and specially adapted housing by the Disabled American Veterans.  See January 2011 VA Form 21-22.  He is represented in his TDIU appeal by Daniel Krasnegor, Esq.  See e.g. VA Form 21-22a, dated July 2015; see also letters dated September 23, 2014, and November 26, 2014, from Goodman, Allen & Filetti, PLLC, emphasizing that Mr. Krasnegor does not represent the appellant with respect to his specially adapted housing claims.  Under these circumstances, separate decisions are required with respect to each of these appeals.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (providing that where more than one Veterans Law Judge held a hearing in an appeal on different issues, or where there are different representatives for different issues, separate decisions are required).  

Additionally, a review of the record indicates that there are multiple other issues currently on appeal and pending at the RO which were the subject of a March 2004 Board hearing before a different Veterans Law Judge, as well as prior decisions of the Board and Court of Appeals for Veterans Claims, most recently, September 2014 Board remands.  These issues include entitlement to service connection for headaches, asthma, and a bilateral ankle disability, and entitlement to higher disability ratings for a service-connected low back disability and residuals of a tonsillectomy.  A review of the record indicates that these matters are still presently undergoing action at the RO.  Thus, these matters will not be addressed in this decision, but will be the subject of a future Board decision.  See 38 C.F.R. § 20.707 (2015) (providing that the VLJ who conducted the hearing in an appeal shall participate in making the final determination of the claim); see also BVA Directive 8430, 14(c)(9)(b).  The Board decisions issued this date will be limited to the issues on appeal as discussed at the April 2015 Board videoconference before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks VA assistance in acquiring specially adapted housing or a special home adaptation grant.  He contends that his service-connected disabilities, particularly his service-connected low back, bilateral knee and hip disabilities, and right shoulder disability, essentially preclude locomotion without the aid of a cane or wheelchair.  

Although there are several issues pending on appeal, at present, service connection is in effect for the following disabilities:  a low back disability, rated as 60 percent disabling; right and left knee patellofemoral syndrome with instability, rated as 30 percent disabling for each knee; arthritis of the right and left knees with limitation of motion, rated as 10 percent disabling for each knee; a right shoulder disability, rated as 10 percent disabling; right and left hip disabilities, rated as 10 percent disabling for each hip; and residuals of a tonsillectomy, calcified granuloma of the left lung, varicocele, erectile dysfunction, and pseudofolliculitis barbae, all of which are rated as zero percent disabling.  The appellant has been in receipt of a total rating based on individual unemployability due to service-connected disability since August 29, 2005, with eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 since that time.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a Veteran who is receiving compensation for permanent and total service-connected disability due to:  (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809(a), (b) (2015).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a Veteran who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(1); and is entitled to compensation for permanent and total disability which (1) includes the anatomical loss or loss of use of both hands, or (2) is due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury.  See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

A review of the record indicates that the appellant's application for specially adapted housing or a special home adaptation grant was received by VA in November 2009.  During the course of this appeal, VA regulations pertaining to eligibility for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  When a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  It does not appear that the RO considered whether the amended regulations were applicable to the appellant's claim.  To avoid prejudice to the appellant, this must be considered on remand.  

In addition, a review of the record indicates that the appellant was not afforded a VA medical examination in connection with his claim.  Given the appellant's contentions, the evidence of record, and the applicable legal criteria, the Board finds that an examination is necessary in order to determine whether the appellant's service-connected disabilities preclude locomotion as defined at 38 C.F.R. § 3.809(c).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

Finally, the Board notes that VA regulations provide that an appellant is entitled to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2015).  As set forth above, the record indicates that the appellant is currently represented in this appeal by the Disabled American Veterans (DAV).  See VA Form 21-22 in favor of DAV, dated January 2011; see also VA Form 21-22a in favor of Daniel Krasnegor, Esq., limiting representation to issues which do not include specially adapted housing or a special home adaptation grant.  The RO, however, has not included DAV in any of the relevant communications associated with this appeal.  On remand, DAV must be provided the opportunity to complete a full review of the appellant's case and provide any additional evidence and argument in support thereof.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Arrange for the appellant to undergo a VA medical examination for the purpose of determining his eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  Access to records in the appellant's electronic VA claims files must be made available to the examiner for review in connection with the examination.  The examination report should reflect consideration of the appellant's service-connected disabilities, his documented medical history, and his assertions.  

The RO should request that the examiner render specific findings as to whether, as a result of service-connected disability, the appellant has loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  A complete rationale must be provided for the conclusions reached.  

2.  After completing any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record and specifically documenting consideration of whether the amended criteria pertaining to eligibility for specially adapted housing or a special home adaptation grant are applicable.  If any benefit sought on appeal remains denied, the appellant and his representative (currently DAV) must be furnished a Supplemental Statement of the Case and given the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

